DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:  
Claim 13, line 19, “the voice assistant”, should read, “a voice assistant”.
Claim 14 currently recites, “The server of claim 11”, please note that claim 11 is a claim directed towards an electronic device and not the server”. Claim 14 should depend on claim 13 since claim 13 is directed towards a server. Claim 14 will be assumed to be dependent on claim 13 for examination purposes. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9, 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US 11,017,115 B1), hereinafter “Young”.
Regarding Claim 1, Young discloses an electronic device (See, Fig. 1B, Numeral 140), comprising: 
a speaker (See, Column 7, line 56, “a signal generation device 318 (e.g., a speaker)”); 
a plurality of sensors for sensing an environment of the electronic device, wherein the plurality of sensors comprises one or more microphones (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
a memory (See, Fig. 3, Numeral 304, “Memory”); 
a processor coupled to the speaker, the plurality of sensors and the memory (See, Fig. 3, Numeral 302, “Processor”), wherein the processor is configured to cause the electronic device to: 
periodically during a communication session with a voice assistant: 
acquire sensor data from one or more sensors in the plurality of sensors (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
determine, based on the sensor data, a number of persons present in the environment of the electronic device (See, Column 5, lines 4-16, “For example, the system may analyze background noise captured from a microphone coupled to the user's mobile computing device to determine whether the user is in the presence of others. In one such example, the system measures the amplitude of voices captured by the user's computing device and performs a voice recognition analysis on the captured voices to determine whether it is the user speaking, background noise (e.g., radio or television), or if there is another person proximate to the user and, if so, whether the other person is close enough to the user's mobile device to overhear an audio response from the VA system”); 
determine, based on the sensor data, whether the one person present in the environment is an authorized user (See, Column 5, lines 8-13, “In one such example, the system measures the amplitude of voices captured by the user's computing device and performs a voice recognition analysis on the captured voices to determine whether it is the user speaking”) in response to a determination that one person is present in the environment (See, Column 6, lines 3-11, “The system may provide (225) alerts, responses, and other information to the user in a variety of different ways. In some embodiments, the system provides a response to a user's input in the same format (e.g., audio, text, etc.) as the input. In this context, a “response” generally refers to any output provided by the system to the user. Accordingly, the virtual assistant system may provide a user information, perform a task, or take other action without a user necessarily providing any input”); 
enable communication of private data by the voice assistant in response to a determination that one person is present in the environment of the electronic device and the one person in the environment has been determined to be an authorized user (See, Column 4, lines 36-45, “The system may generate a response (215) to the user's input based on the determined privacy control information. For example, the system may search for answers in response to questions from the user and provide a response containing the information. In response to instructions from the user, such as the example of reserving a table at a restaurant above, the virtual assistant may perform a task in accordance with the instructions and provide a response confirming the task is complete (e.g., “I've reserved a table for you at Joe's Restaurant at 7:30”)” and Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.”, Note: it is implied that when only the user is present the VA will provide normal voice output); and 
disable communication of private data by the voice assistant in response to a determination that more than one person is present in the environment of the electronic device (See, Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.” and Column 5, lines 33-39, “In cases where the system identifies one or more potential entities that may access the response from the virtual assistant, the system may alert the user that the entity may access a response provided by the virtual assistant, and either abstain from providing responses with information protected by privacy controls or prompt the user to authorize delivery of such responses”).

	Regarding Claim 3, the rejection of claim 1 is incorporated and Young further discloses wherein the sensor data used to determine the number of persons in the environment comprises one or a combination of a facial data, voice data, IR heat sensor data, movement sensor data, or wireless device usage data (See, Column 5, lines 1-21).
Regarding Claim 4, the rejection of claim 1 is incorporated and Young further discloses wherein the authorized user is identified using voice recognition, facial recognition or a combination thereof, the sensor data used to identify the one person as the authorized user comprises voice data, facial data, or a combination thereof (See, Column 5, lines 1-21).
Regarding Claim 5, the rejection of claim 1 is incorporated and Young further discloses wherein the processor is configured to determine the number of persons in the environment by: monitoring for and detecting wireless communication devices in the environment of the electronic device; and counting each wireless communication device in the environment of the electronic device being counted as a person in the environment of the electronic device (See, Column 4, lines 57-67 and Column 5, lines 22-39).
Regarding Claim 9, the rejection of claim 1 is incorporated and Young further discloses wherein the processor is further configured to, in response to disablement communication of private data: generate, via the speaker of the electronic device, an audible notification that the communication session is not private, the notification comprising a voice prompt whether to continue communication of private data even though the communication session is not private (See, Column 5, lines 26-39 and Column 6, lines 3-11); receive, via the one or more microphones, a voice input; parse, via speech recognition, the voice input to extract a command to be performed from a plurality of commands; and re-enable the communication of private data in response to the voice input containing a corresponding command (See, Column 5, lines 26-39, Column 6, lines 3-11 and Column 6, lines 29-37).
Regarding Claim 11, the rejection of claim 1 is incorporated and Young further discloses wherein the processor is further configured to: disable communication of private data by the voice assistant in response to a determination that no person is present in the environment of the electronic device (See, Column 5, lines 1-21, Note: since the presence of the user is required for the system to provide responses, it is implied that when no one including the user of the electronic device is present, the system would not output private data).
Regarding Claim 15, Young discloses an electronic device, comprising: 
a speaker (See, Column 7, line 56, “a signal generation device 318 (e.g., a speaker)”); 
a plurality of sensors for sensing an environment of the electronic device, wherein the plurality of sensors comprises one or more microphones (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
a memory (See, Fig. 3, Numeral 304, “Memory”); 
a processor coupled to the speaker, the plurality of sensors and the memory (See, Fig. 3, Numeral 302, “Processor”), wherein the processor is configured to cause the electronic device to: 
periodically during a communication session with a voice assistant: 
acquire sensor data from one or more sensors in the plurality of sensors (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
determine, based on the sensor data, whether the environment of the electronic device is private (See, Column 5, lines 4-16, “For example, the system may analyze background noise captured from a microphone coupled to the user's mobile computing device to determine whether the user is in the presence of others. In one such example, the system measures the amplitude of voices captured by the user's computing device and performs a voice recognition analysis on the captured voices to determine whether it is the user speaking, background noise (e.g., radio or television), or if there is another person proximate to the user and, if so, whether the other person is close enough to the user's mobile device to overhear an audio response from the VA system”); 
enable communication of private data by the voice assistant in response to a determination that the environment of the electronic device is private (See, Column 4, lines 36-45, “The system may generate a response (215) to the user's input based on the determined privacy control information. For example, the system may search for answers in response to questions from the user and provide a response containing the information. In response to instructions from the user, such as the example of reserving a table at a restaurant above, the virtual assistant may perform a task in accordance with the instructions and provide a response confirming the task is complete (e.g., “I've reserved a table for you at Joe's Restaurant at 7:30”)” and Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.”, Note: it is implied that when only the user is present the VA will provide normal voice output); 
disable communication of private data by the voice assistant in response to a determination that the environment of the electronic device is non-private (See, Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.” and Column 5, lines 33-39, “In cases where the system identifies one or more potential entities that may access the response from the virtual assistant, the system may alert the user that the entity may access a response provided by the virtual assistant, and either abstain from providing responses with information protected by privacy controls or prompt the user to authorize delivery of such responses”).

Regarding Claim 19, the rejection of claim 15 is incorporated and Young further discloses wherein the processor is further configured to, in response to disablement communication of private data: generate, via the speaker of the electronic device, an audible notification that the communication session is not private, the notification comprising a voice prompt whether to continue communication of private data even though the communication session is not private (See, Column 5, lines 26-39 and Column 6, lines 3-11); receive, via the one or more microphones, a voice input; parse, via speech recognition, the voice input to extract a command to be performed from a plurality of commands; and re-enable the communication of private data in response to the voice input containing a corresponding command  (See, Column 5, lines 26-39, Column 6, lines 3-11 and Column 6, lines 29-37).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of TSUNODA (US 2017/0083282 A1), hereinafter, “Tsunoda”.
Regarding Claim 12, Young discloses an electronic device, comprising: 
a speaker (See, Column 7, line 56, “a signal generation device 318 (e.g., a speaker)”); 
a plurality of sensors for sensing an environment of the electronic device, wherein the plurality of sensors comprises one or more microphones (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
a communication subsystem (See, Fig. 3, Numeral 320, “Network Interface device”); 
a memory (See, Fig. 3, Numeral 304, “Memory”); 
a processor coupled to the speaker, the plurality of sensors, the communication subsystem and the memory (See, Fig. 3, Numeral 302, “Processor”), wherein the processor is configured to cause the electronic device to: 
periodically during a communication session with a voice assistant: 
acquire sensor data from one or more sensors of the plurality of sensors (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
apply privacy enforcement instructions (See, Column 3, lines 18-21, “determining privacy control information associated with the user (210), generating a response to the input based on the privacy control information), wherein application of the privacy enforcement instructions causes the electronic device to:
enable communication of private data by the voice assistant in response to a determination that one person is present in the environment of the electronic device and the one person in the environment has been determined to be an authorized user (See, Column 4, lines 36-45, “The system may generate a response (215) to the user's input based on the determined privacy control information. For example, the system may search for answers in response to questions from the user and provide a response containing the information. In response to instructions from the user, such as the example of reserving a table at a restaurant above, the virtual assistant may perform a task in accordance with the instructions and provide a response confirming the task is complete (e.g., “I've reserved a table for you at Joe's Restaurant at 7:30”)” and Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.”, Note: it is implied that when only the user is present the VA will provide normal voice output); and 
disable communication of private data by the voice assistant in response to a determination that more than one person is present in the environment of the electronic device (See, Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.” and Column 5, lines 33-39, “In cases where the system identifies one or more potential entities that may access the response from the virtual assistant, the system may alert the user that the entity may access a response provided by the virtual assistant, and either abstain from providing responses with information protected by privacy controls or prompt the user to authorize delivery of such responses”).
Young discloses privacy control rules set by financial institution (See, Column 4, line 53-56, “Such a control may be determined in a variety of ways, such as based on a default privacy control in the system, instruction to the VA by the user, and/or a reporting standard of a financial institution holding the financial account”) but fails to explicitly disclose send the sensor data to a remote server to process the sensor data and receive privacy enforcement instructions from the remote server in response to processing the sensor data.
Tsunoda discloses privacy control system wherein a device sends sensor data to a remote server to process the sensor data and receive privacy enforcement instructions from the remote server in response to processing the sensor data (See, Paragraphs 0034, 0035 and 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send, in the system of Young, sensor data to a remote server to process the sensor data and receive privacy enforcement instructions from the remote server in response to processing the sensor data as taught by Tsunoda to perform more optimal information presentation in accordance with user condition and surrounding environment using a control server (See, Tsunoda, abstract). Furthermore, this modification would relieve user device from storing the privacy enforcement rules and processing the sensor data by performing these steps at the server which would also provide rule set according the server’s policy set by various institutions providing the information to the device since Young already discloses a need for implementing privacy control rules set by financial institutions (Young, Column 4, line 53-56).

Regarding Claim 21, Young discloses an electronic device, comprising: 
a speaker (See, Column 7, line 56, “a signal generation device 318 (e.g., a speaker)”); 
a plurality of sensors for sensing an environment of the electronic device, wherein the plurality of sensors comprises one or more microphones (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
a communication subsystem (See, Fig. 3, Numeral 320, “Network Interface device”); 
a memory (See, Fig. 3, Numeral 304, “Memory”);  
a processor coupled to the speaker, the plurality of sensors, the communication subsystem and the memory (See, Fig. 3, Numeral 302, “Processor”), wherein the processor is configured to cause the electronic device to: 
periodically during a communication session with a voice assistant:
acquire sensor data from one or more sensors in the plurality of sensors (See, Column 5, lines 1-4, “The system may analyze information from input devices and sensors coupled to a mobile device carried by the user (e.g., global positioning system, microphone, camera, accelerometer, etc.) to determine the user's environment”); 
apply privacy enforcement instructions (See, Column 3, lines 18-21, “determining privacy control information associated with the user (210), generating a response to the input based on the privacy control information), wherein application of the privacy enforcement instructions causes the electronic device to:
 enable communication of private data by the voice assistant in response to a determination that the environment of the electronic device is private (See, Column 4, lines 36-45, “The system may generate a response (215) to the user's input based on the determined privacy control information. For example, the system may search for answers in response to questions from the user and provide a response containing the information. In response to instructions from the user, such as the example of reserving a table at a restaurant above, the virtual assistant may perform a task in accordance with the instructions and provide a response confirming the task is complete (e.g., “I've reserved a table for you at Joe's Restaurant at 7:30”)” and Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.”, Note: it is implied that when only the user is present the VA will provide normal voice output); and 
disable communication of private data by the voice assistant in response to a determination that the environment of the electronic device is non-private (See, Column 5, lines 16-21, “If the system determines the person (or another entity, such as an electronic surveillance system) might overhear a response in an audio format, the system may instead choose to generate and provide the response from the VA to the user in a non-audio format.” and Column 5, lines 33-39, “In cases where the system identifies one or more potential entities that may access the response from the virtual assistant, the system may alert the user that the entity may access a response provided by the virtual assistant, and either abstain from providing responses with information protected by privacy controls or prompt the user to authorize delivery of such responses”).
Young discloses privacy control rules set by financial institution (See, Column 4, line 53-56, “Such a control may be determined in a variety of ways, such as based on a default privacy control in the system, instruction to the VA by the user, and/or a reporting standard of a financial institution holding the financial account”) but fails to explicitly disclose send the sensor data to a remote server to process the sensor data and receive privacy enforcement instructions from the remote server in response to processing the sensor data.
Tsunoda discloses privacy control system wherein a device sends sensor data to a remote server to process the sensor data and receive privacy enforcement instructions from the remote server in response to processing the sensor data (See, Paragraphs 0034, 0035 and 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send, in the system of Young, sensor data to a remote server to process the sensor data and receive privacy enforcement instructions from the remote server in response to processing the sensor data as taught by Tsunoda to perform more optimal information presentation in accordance with user condition and surrounding environment using a control server (See, Tsunoda, abstract). Furthermore, this modification would relieve user device from storing the privacy enforcement rules and processing the sensor data by performing these steps at the server which would also provide rule set according the server’s policy set by various institutions providing the information to the device since Young already discloses a need for implementing privacy control rules set by financial institutions (Young, Column 4, line 53-56).

Claims 13, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda in view of Young.
Regarding Claim 13, Tsunoda discloses a server, comprising: 
a communication subsystem (See, Fig. 6, Numeral 105, “Communication I/F”); 
a memory (See, Fig. 6, Numeral 104, “Memory Unit”); 
a processor coupled to the communication subsystem and the memory (See, Fig. 6, Numeral 101, “CPU”), wherein the processor is configured to cause the server to: 
receive sensor data acquired by one or more sensors of a plurality of sensors of an electronic device (See, Paragraph 0034, “Specifically, the control server 3 recognizes the user condition and surrounding environment on the basis of sensing data acquired by a sensor built into the user device (e.g., a camera, a human detection sensor such as an infrared sensor, a location sensor, an accelerometer, or a geomagnetic sensor provided in the headphone speaker device 1), or sensing data acquired by an external sensor (e.g., the fixed cameras 4A, 4B, or an infrared sensor, a microphone, an illuminance sensor, or the like)”); 
determine, based on the sensor data, a number of persons present in the environment of the electronic device (See, Paragraph 0054, “On the other hand, when each recognition result of the user condition recognition unit 32 and the environment recognition unit 33 shows that “there is a person in the vicinity of the user,” the presentation control unit 34 selects the information presentation rule that is associated with the case that there is a person in the vicinity of the user”); 
determine, based on the sensor data, whether the one person is an authorized user in response to a determination that one person is present in the environment of the electronic device (See, Paragraph 0048, “the user condition recognition unit 32 can recognize whether the user is alone or with someone else (and in the latter case, who is the accompanying person of the user), or the like on the basis of the captured image captured by the camera provided in the headphone speaker device 1 or the sound picked up by a microphone” also see, Paragraph 0062); 
generate privacy enforcement instructions in response to processing the sensor data (See, Paragraph 0089, “Then, in step S128, the presentation control unit 34 of the control server 3 selects an information presentation rule from the information presentation rule DB 35 that depends on the estimated result (the user condition and surrounding environment) estimated by the estimation unit 38”); and 
send the privacy enforcement instructions to the electronic device on which the privacy enforcement instructions are to be applied (See, Paragraph 0090, “Next, in step S130, the presentation control unit 34 of the control server 3 transmits a control signal for performing control of output of the information to be presented in accordance with the selected information presentation rule to the headphone speaker device 1 that performs information presentation to the user”), wherein application of the privacy enforcement instructions causes the electronic device to: 
enable communication of private data by the electronic device in response to a determination that one person is present in the environment of the electronic device and the one person in the environment has been determined to be an authorized user (See, Paragraph 0053, “For example, when each recognition result by the user condition recognition unit 32 and the environment recognition unit 33 shows that “the user is currently alone,” the presentation control unit 34 selects the information presentation rule that is associated with the case that the user is alone. In such information presentation rule, it is defined, for example, to control so that the presentation of general information and the private information is approved, and these are presented with the sound volume “high.””); and 
disable communication of private data by the electronic device when more than one person is present in the environment of the electronic device (See, Paragraph 0054, “[0054] On the other hand, when each recognition result of the user condition recognition unit 32 and the environment recognition unit 33 shows that “there is a person in the vicinity of the user,” the presentation control unit 34 selects the information presentation rule that is associated with the case that there is a person in the vicinity of the user. In such information presentation rule, it is defined, for example, to control so that the presentation of the private information is disapproved”).

Tsunoda control various outputs of information based on current user condition and surroundings such as controlling the sound output of the headphones and controlling the display but fails to discloses enabling and disabling communication by the voice assistant. 
 Young discloses enabling and disabling communication by the voice assistant based on user’s environment (See, Column 4, lines 36-45 and Column 5, lines 16-21 and lines 33-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control, in the system of Tsunoda, private communication with voice assistant by enabling and disabling communication based on user’s environment as taught by Young because virtual assistant also provides private information using audio providing privacy control for the virtual assistant would improve the security of the virtual assistant.  
Regarding Claim 14, the rejection Claim 13 is incorporated and the combination of Tsunoda and Young further discloses wherein the processor is configured to identify the one person in response to a determination that one person is present in the environment of the voice assistant (See, Tsunoda 0048 as combined with Young).
Regarding Claim 22, Tsunoda discloses a server, comprising: 
a communication subsystem (See, Fig. 6, Numeral 105, “Communication I/F”); 
a memory (See, Fig. 6, Numeral 104, “Memory Unit”); 
a processor coupled to the communication subsystem and the memory (See, Fig. 6, Numeral 101, “CPU”), wherein the processor is configured to cause the server to: 
receive sensor data acquired by one or more sensors of plurality of sensors of an electronic device (See, Paragraph 0034, “Specifically, the control server 3 recognizes the user condition and surrounding environment on the basis of sensing data acquired by a sensor built into the user device (e.g., a camera, a human detection sensor such as an infrared sensor, a location sensor, an accelerometer, or a geomagnetic sensor provided in the headphone speaker device 1), or sensing data acquired by an external sensor (e.g., the fixed cameras 4A, 4B, or an infrared sensor, a microphone, an illuminance sensor, or the like)”); 
determine, based on the sensor data, whether the environment of the electronic device is private (See, Paragraph 0054, “On the other hand, when each recognition result of the user condition recognition unit 32 and the environment recognition unit 33 shows that “there is a person in the vicinity of the user,” the presentation control unit 34 selects the information presentation rule that is associated with the case that there is a person in the vicinity of the user”); 
generate privacy enforcement instructions based on the determination as to whether the environment of the electronic device is private (See, Paragraph 0089, “Then, in step S128, the presentation control unit 34 of the control server 3 selects an information presentation rule from the information presentation rule DB 35 that depends on the estimated result (the user condition and surrounding environment) estimated by the estimation unit 38”); and 
send the privacy enforcement instructions to an electronic device on which the privacy enforcement instructions are to be applied (See, Paragraph 0090, “Next, in step S130, the presentation control unit 34 of the control server 3 transmits a control signal for performing control of output of the information to be presented in accordance with the selected information presentation rule to the headphone speaker device 1 that performs information presentation to the user”), wherein application of the privacy enforcement instructions causes the electronic device to: 
enable communication of private data by the electronic device in response to a determination that the environment of the electronic device is private (See, Paragraph 0053, “For example, when each recognition result by the user condition recognition unit 32 and the environment recognition unit 33 shows that “the user is currently alone,” the presentation control unit 34 selects the information presentation rule that is associated with the case that the user is alone. In such information presentation rule, it is defined, for example, to control so that the presentation of general information and the private information is approved, and these are presented with the sound volume “high.””); 
disable communication of private data by the electronic device in response to a determination that the environment of the electronic device is non-private (See, Paragraph 0054, “[0054] On the other hand, when each recognition result of the user condition recognition unit 32 and the environment recognition unit 33 shows that “there is a person in the vicinity of the user,” the presentation control unit 34 selects the information presentation rule that is associated with the case that there is a person in the vicinity of the user. In such information presentation rule, it is defined, for example, to control so that the presentation of the private information is disapproved”).
Tsunoda control various outputs of information based on current user condition and surroundings such as controlling the sound output of the headphones and controlling the display but fails to discloses enabling and disabling communication by the voice assistant. 
 Young discloses enabling and disabling communication by the voice assistant based on user’s environment (See, Column 4, lines 36-45 and Column 5, lines 16-21 and lines 33-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control, in the system of Tsunoda, private communication with voice assistant by enabling and disabling communication based on user’s environment as taught by Young because virtual assistant also provides private information using audio providing privacy control for the virtual assistant would improve the security of the virtual assistant.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Devdas et al. (US 2019/0141031 A1), hereinafter, “Devdas”.
Regarding Claim 2, the rejection of claim 1 is incorporated and Young appears to disclose identifying the user before providing any personal response but does not explicitly disclose disable communication of private data by the voice assistant in response to a determination that the one person present in the environment is not the authorized user.
Devdas discloses disabling communication of private data by a voice assistant in response to a determination that a one person present in the environment is not the authorized user (See, Paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disable, in the system of Young, communication of private data by a voice assistant in response to a determination that a one person present in the environment is not the authorized user as taught by Devdas in order to prevent virtual assistant program from communicating sensitive data until there are no additional users or no unauthorized users present (See, Devdas, Paragraph 0037).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of GRUBER et al. (US 2015/0348551 A1), hereinafter, “Gruber”.
Regarding Claims 10 and 20, the rejection of claims 1 and 15 is incorporated and Young further discloses wherein the processor is further configured to, in response to disablement communication of private data: generate, via the speaker of the electronic device, an audible notification that the communication session is not private, the notification comprising a voice prompt whether to continue the communication session with only non-private data (See, Column 5, lines 26-39 and Column 6, lines 3-11); receive
While Young clearly discloses system prompting the user for his input and receiving the input in order to continue or deny the session, Young does not explicitly disclose receiving a voice input using the one or more microphones and parsing, via speech recognition, the voice input to extract a command to be performed from a plurality of commands. 
 Gruber discloses receiving a voice input using one or more microphones and parsing, via speech recognition, the voice input to extract a command to be performed from a plurality of commands (See, Abstract and Paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, in the system of Young, user input using one or more microphones and parsing, via speech recognition, the voice input to extract a command to be performed from a plurality of commands as taught by Gruber so that voice assistant could recognize and execute user’s choice with reference to the privacy settings using audio signals. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. US 10,831,923 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-22 are anticipated by claims 1-29 of U.S. Patent No. US 10,831,923 B2.

Allowable Subject Matter
Claims 6-8 and 16-18 would be allowable if rewritten (or by filing terminal disclaimer) to overcome the non-statutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435